DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US 2019/0065567 A1) in view of Kurz et al. (US 2014/0236579 A1).
For claim 1, Griffith et al. teaches a method for querying disparate data sources at a user device [disparate data sources, 0063: Griffith], comprising: receiving, via an input to the compact form, a request for querying data stored at a first data source from the plurality of data sources [receiving query request from number of sources, 0075: Griffith]; selecting a first data connector from a plurality of data connectors, wherein the first data connector corresponds to the first data source [interface for selecting data connector to query data from source, 0077: Griffith]; identifying a first query language corresponding to the first data source from the plurality of query languages [query language dataset query engine, 0027: Griffith]; and retrieving the data from the first data source using the first data connector based at least in part on the first query [retrieve data using data connector from source, 0077: Griffith], but does not teach displaying, at a user interface of a client device, a compact form to generate queries in a common query language for a plurality of query languages corresponding to a plurality of data sources and converting the request received in the common query language to a first query in the first query language.
Kurz et al. teaches displaying, at a user interface of a client device, a compact form to generate queries in a common query language for a plurality of query languages corresponding to a plurality of data sources [a easy input text form into a computer providing query result with a database query, 0016-0020 and 0031: Kurz] and converting the request received in the common query language to a first query in the first query language [the natural language query is parsed and database query is generated for at least one of the few database query languages, 0110: Kurz].
Griffith et al. (US 2019/0065567 A1) and Kurz et al. (US 2014/0236579 A1) are analogous art because they are from the same field of querying data sources.
Before the filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the language conversion as described by Griffith et al. with the compact form generation of queries as taught by Kurz et al.
The motivation for doing so would be to “provide a solution for shifting the task of parsing a natural language query, generating an appropriate database query” [0003: Kurz].
Therefore, it would have been obvious to combine Griffith et al. (US 2019/0065567 A1) with Kurz et al. (US 2014/0236579 A1) for using compact form for query language connection. 
For claim 2, Griffith et al. teaches:
	The method of claim 1, wherein the first data source comprises an internal data source, the method further comprising: transmitting, from an application server, the first query directly to the internal data source [querying for internal data source, 0083: Griffith].
For claim 3, Griffith et al. teaches:
	The method of claim 1, wherein the first data source comprises an external data source, the method further comprising: transmitting, from an application server, the first query directly to the external data source [convert data and send it to external source, 0077: Griffith].
For claim 4, Griffith et al. teaches:
	The method of claim 1, wherein the first data source comprises an external data source, the method further comprising: transmitting, from an application server, the first query to a connector for relaying the first query to the external data source [convert data and send it to external source, 0077: Griffith].
For claim 5, Griffith et al. teaches:
	The method of claim 1, wherein the compact form is a query form common to a plurality of query languages corresponding to the plurality of data sources [query for data source in atomized dataset, 0055: Griffith].
For claim 6, Griffith et al. teaches:
	The method of claim 1, further comprising: receiving, at an application server, a request for credentials associated with accessing the first data source [credentials for authorization to data, 0083: Griffith].
For claim 7, Griffith et al. teaches:
	The method of claim 1, further comprising: mapping features of a plurality of different query languages into a plurality of groupings, wherein converting the request is based at least in part on the mapping [grouping based on mapping, 0044: Griffith].
For claim 8, Griffith et al. teaches:
	The method of claim 7, wherein the plurality of groupings comprises columns, groups, name, orders, source filters, aggregate filters, limit, data sources, or a combination thereof [groupings include columns, 0026: Griffith].
For claim 9, Griffith et al. teaches:
	The method of claim 1, wherein the first query is generated at a web browser at the client device [generated through web browser, 0076-0077: Griffith].
For claim 10, Griffith et al. teaches:
	The method of claim 1, wherein the first data source comprises a cloud data source [data source in global namespace, 0051: Griffith].
Claim 11 is an apparatus of the method taught by claim 1.  Griffith et al. and Kurz et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 12 is an apparatus of the method taught by claim 2.  Griffith et al. and Kurz et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 13 is an apparatus of the method taught by claim 3.  Griffith et al. and Kurz et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 14 is an apparatus of the method taught by claim 4.  Griffith et al. and Kurz et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 15 is an apparatus of the method taught by claim 5.  Griffith et al. and Kurz et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 16 is an apparatus of the method taught by claim 6.  Griffith et al. and Kurz et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 17 is an apparatus of the method taught by claim 7.  Griffith et al. and Kurz et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 18 is an apparatus of the method taught by claim 8.  Griffith et al. and Kurz et al. teaches the limitations of claim 8 for the reasons stated above.
Claim 19 is an apparatus of the method taught by claim 9.  Griffith et al. and Kurz et al. teaches the limitations of claim 9 for the reasons stated above.
Claim 20 is a computer-readable medium of the method taught by claim 1.  Griffith et al. and Kurz et al. teaches the limitations of claim 1 for the reasons stated above.
Response to Arguments
Applicant's arguments and amendments filed January 6, 2022 have been fully considered and a new reference has been brought in to address the arguments and new language.  
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
5/6/2022